In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Zoning Board of Appeals of the Town of Southampton which denied petitioner’s application for area variances, the appeal is from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), dated November 3, 1980, which dismissed the petition. Judgment affirmed, with costs. Special Term properly determined that the Zoning Board of Appeals lacked jurisdiction to grant the 10 requested area variances (see Van Deusen v Jackson, 35 AD2d 58, affd 28 NY2d 608; cf. Matter of Cohalan v Schermerhorn, 77 Misc 2d 23). Gulotta, J.P., Cohalan, O’Connor and Bracken, JJ., concur.